Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to applicant's request for continued examination filed on March 10, 2022.

Continued Examination Under 37 CFR 1.114.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 
Applicant's submission and amendments filed on March 10, 2022, have been entered.
.
Status of Claims
Amendment of claim 1, cancellation of claims 2 and 21-22, and addition of claim 23 is acknowledged.
Claims 1, 3-4, 17-18 and 23 are currently pending and are the subject of this office action.
Claims 1, 3-4, 17-18 and 23 are presently under examination.

Priority
This application is a continuation of U.S. Patent Application No. 16/358,021, filed on March 19, 2019, now U.S. Patent No. 10,806,713, which is a divisional of U.S. Patent Application No.16/118,001, filed August 30, 2018, now U.S. Patent No. 10,485,778, which is continuation of U.S. Patent Application No. 15/812,821, filed November 14, 2017, now U.S. Patent No. 10,278,932, which is a continuation of U.S. Patent Application No. 15/339,752 filed October 31, 2016, now U.S. Patent No. 9,877,941, which claims priority to U.S. Provisional Patent Application No. 62/249,216, filed on October 31, 2015.

Rejections and/or Objections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated (Maintained Rejections and/or Objections) or newly applied (New Rejections and/or Objections, Necessitated by Amendment or New Rejections and/or Objections not Necessitated by Amendment).  They constitute the complete set presently being applied to the instant application. 
Responses to Applicant’s arguments have been addressed immediately after the corresponding rejections, or in the section: Withdrawn Rejections and/or Objections, if the rejection was withdrawn.


Claim Rejections - 35 USC § 103 (Modified Rejection Necessitated by Ame3ndment).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, 17-18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Keirstead et. al. (US 7,285,415), Sanberg et. al. (US 2002/0028510), Weiss et. al. (US 2007/0009491), Bertilsson et. al. (US 2005/0009742) and Sanders et. al. (Neurology (April 2014) 82(10 Supplement) pages 1-6).

For claims 1, 3-4, 17-18 and 23, Keirstead teaches a method for the efficient production of glial cells like oligodendrocytes in vitro comprising culturing cells in a medium comprising one or more differentiation factors like: a ligand for a thyroid hormone receptor like triiodothyronine (T3, a thyroid hormone) (see columns 3 and 4 under summary).
Sanberg, teaches a method for inducing differentiation of pluripotent stem and/or progenitor cells into neuronal and glial cells like oligodendrocytes in vitro (see [0026], [0028] and [0053]).  The method includes culturing the cells in a medium comprising a differentiation agent such as: thyroid hormones like triiodothyronine (T3) and thyroxine (T4) (see [0038] and [0064]).
Weiss teaches that cells, when contacted with a thyroid hormone, T3 gives rise to a differentiated neuron, oligodendrocytes, astrocyte or mixtures thereof (see [0005]).
Bertilsson teaches that the thyroid hormone T3 promotes oligodendrocyte differentiation (see [0005])
None of the above references teaches culturing the cells in vitro with the RXR agonist IRX4204.  However, Sanders teaches that the compound IRX4204 is an RXR agonist that promotes differentiation of oligodendrocyte precursor cells (OPC, i.e. glial cells) into oligodendrocytes (i.e. glial cells) in vitro. 

Keirstead teaches a concentration of 40 ng/mL of T3 (see Table 2 on column 23), which is very close to the upper limit to the instantly disclosed range (0.1 ng/mL to about 10 ng/mL). 
Sanders teaches that: “there was a dose-dependent increase in differentiation of OPCs into oligodendrocytes, including at concentrations as low as 0.1 nM” (see abstract), which anticipates the instantly disclosed range (at least 0.1 nM)

In summary, the prior art teaches that compositions comprising:
1- The RXR agonist IRX4204, and 
2- Thyroid hormones like T3 (triiodothyronine) and T4 (Thyroxine) in particular, and 
are known to induce differentiation of cells into glial cells in vitro.  

Before the effective filing date of the claimed invention it would have been prima facie obvious for a person of ordinary skill in the art to grow glial cells in vitro combining two compositions (the RXR agonist IRX4204 and the thyroid hormone T3 (triiodothyronine) or T4 (Thyroxine)) each of which is taught by the prior art to be useful for the same purpose (grow glial cells in vitro), in order to form a third composition to be used for the very same purpose.  The idea of combining them flows logically from their having been individually taught in the prior art (see MPEP 2144.06).  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). 

Further, since Kirsten teaches a concentration of 40 ng/mL of T3, and since T3 is now being combined with at least 0.1 nM of the RXR agonist IRX4204, it will be expected that the concentration of T3 needed in order to achieve growing oligodendrocytes in vitro will be much less than the 40 ng/mL required when T3 was administered alone, even more so, since there is no upper limit to the concentration of the RXR agonist IRX4204 that can be present (at least 0.1 nM), as such, there will always be a combination of concentrations wherein the RXR agonist IRX4204 is high enough, that only a T3 concentration of 10 ng/mL or less will be required. 
Further, MPEP 2144.05 II A states: “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”)”

All this will result in the practice of claims 1, 3-4, 17-18 and 23 with a reasonable expectation of success.


Response to Applicant’s arguments related to the above rejection
Applicant's arguments have been fully considered but are not persuasive.

Applicant argues that:
Thus, it would not be obvious to a person of ordinary skill in the art to replace the 40 ng/ml T3 of Keirstead with the about 0.1-10 ng/ml thyroid hormone of the present with an expectation of success.
Examiner’s response:
As explained in the above rejection, since the prior art teaches that the concentration of the RXR agonist IRX4204 required to achieve growth of oligodendrocytes in vitro is at least 0.1 nM, that means that much higher concentrations are also effective, as such if the presence of 40 ng/mL of T3 alone was sufficient to grow oligodendrocytes in vitro, the concentration of T3 that will be required when combined with at least 0.1 nM of the RXR agonist IRX4204 will be definitively much lower.

Applicant argues that:
Unexpected results
Examiner’s response:
First, none of the data points of figure 6 shows any synergy, at most they all look additive, including at IRX4204 1 nM and T3 0.1 ng/mL.
Second, even if one could consider the single point data wherein IRX4204 is 1nM and T3 is 0.1 ng/mL as synergistic, this single data point is not commensurate in scope with the claims.  Claim 1 does not have any limitation regarding the concentration of the IRX4204 compound (at least 0.1 nM), and T3 can be in concentrations between 0.1 ng/mL and 10 ng/mL.


Conclusion
No claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
June 6, 2022.